United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lebanon, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2323
Issued: August 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal of a July 28, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On October 10, 2007 appellant, then a 58-year-old rural mail carrier, filed an
occupational disease claim alleging that she injured her shoulders, neck and upper back by
reaching and stretching her arms in an uplifted position while delivering mail five days a week.
She first realized that her work activities caused or aggravated her condition on May 19, 2007.
Appellant stopped work on May 1, 2007 and returned on May 13, 2007. The employing
establishment controverted the claim.

In an October 10, 2007 statement, appellant noted waking up in the middle of the night
on May 1, 2007 with right shoulder pain. She went to the emergency room where diagnostic
testing revealed three herniated discs at C5-6, C6-7 and C7-T1. After returning to work,
appellant noted continued problems with her right shoulder, arm and hand numbness. In
September 2007, she noticed that the muscles between the bones of her hands had shrunken.
Appellant had surgery on October 1, 2007.
On November 1, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.
In a November 9, 2007 statement, appellant listed her activities outside of work, which
included knitting and gardening. She also described her work duties. In a May 1, 2007 report,
Dr. Michele Brother, a Board-certified internist, advised that appellant presented to the
emergency room with right arm and shoulder pain. She advised that appellant was lying in bed
Saturday evening when she rolled over and felt a pop and crunch in her neck.1 Since that time,
appellant had intermittent right shoulder, chest and arm pain with numbness especially on the
medial side of her right arm. Dr. Brother advised that appellant presented to the emergency
room when the pain became severe. She diagnosed C8 radiculopathy, right arm numbness,
intractable pain and degenerative joint disease. On May 10, 2007 Dr. Curtis Evenson, a Boardcertified anesthesiologist, noted appellant’s report of waking up at the end of the prior month
with severe pain. He diagnosed C7-T1 disc protrusion and C8 radiculopathy. Dr. Evenson
recommended that she see a surgeon.
In a May 18, 2007 report, Dr. Todd Harbach, a Board-certified orthopedic surgeon, noted
that appellant’s job as a rural mail carrier involved shelving and sorting letters, constantly
turning her head and using her arms to reach and grab. He diagnosed right C8 radiculopathy,
intractable cervical pain, advanced degenerative changes at C6-7 greater than C7-T1, cervical
spine pain and cervical spondylosis without myelopathy. Dr. Harbach advised that appellant’s
neck injury over the preceding three months and probably her eventual disc herniation were
causally related to repetitive microtrauma at work.
In reports dated June 20, 2007, Dr. Chris Kunis, an internist, noted that appellant had
posterior shoulder and neck pain radiating into her arm, elbow and right hand. He indicated that
she questioned if this was due to her work activities. Dr. Kunis opined that there may be some
sort of degenerative process that may be cumulative in nature in relation to appellant’s work but
that she did not seem like she had any specific injury related to work, either to her shoulder or
actual trauma associated with the neck and shoulder region. He noted she had long-term bilateral
shoulder tingling and discomfort in the cervical spine which was chronic in nature that was
aggravated with some work activities such as gazing downward.
On June 21, 2007 Dr. Anthony Mork, a Board-certified orthopedic surgeon, stated that
cervical spine x-rays showed bulging discs toward the central and foraminal canals at C7-T1 on
the right, C8 nerve root radiculitis and slight C6-7 disc bulge biased to the right.

1

The Saturday to which she refers is April 28, 2007.

2

In reports dated September 26, 2007, Dr. Harbach noted appellant’s complaint of
increased right hand atrophy. He found that she had right-sided C7-T1 herniated disc that caused
right C8 radiculopathy, cervical pain and advanced degenerative changes at C6-7 worse than
C5-6. Dr. Harbach indicated that appellant’s work as a mail carrier involved lifting that made
things much worse for her condition. On October 1, 2007 he noted that she had a six-month
history of worsening neck pain as well as increased right arm weakness with muscle atrophy.
Dr. Harbach diagnosed right cervical radiculopathy, cervical pain, cervical spondylosis without
myelopathy and advanced degenerative disease at C6-7, C7-T1 and C5-6. Also on that date, he
performed an anterior cervical decompression, discectomy and fusion at C5-6, C6-7 and C7-T1.
Dr. Harbach also performed lordotic-shaped tricortical cancellous allograft and anterior cervical
internal fixation of C5 to T1.
In a January 15, 2008 decision, the Office denied appellant’s claim finding that the
medical evidence was not sufficient to establish that the claimed medical condition resulted from
the accepted work events. It noted that the May 1, 2007 emergency room report indicated that
appellant was lying in bed when she felt a pop in her neck.
In a May 9, 2008 letter, appellant requested reconsideration. In a March 17, 2008
statement, she noted she had been a rural mail carrier since September 1990. Appellant
described the duties involved in delivering her route. She indicated that she had no prior back or
neck condition.
In a March 25, 2008 report, Dr. Harbach explained that sorting mail, driving and turning
her head to deliver mail accelerated degenerative changes in appellant’s neck more than would
normally occur. He noted that cervical radiculopathy, protrusion of the cervical disc without
myelopathy and cervical pain were conditions that contributed to or were aggravated and
exacerbated by her physical activities. Dr. Harbach indicated that rolling in bed one night could
be a cause of her condition but was minimal compared to the repetitiveness of her normal
activities as a mail carrier.
In a July 21, 2008 decision, the Office denied modification of its January 15, 2008
decision finding that the additional evidence was insufficient to warrant modification.
On April 24, 2009 appellant requested reconsideration. She submitted a March 19, 2009
report from Dr. John Ellis, Board-certified in family medicine, who provided a detailed summary
of the history of injury and medical records. Dr. Ellis noted that appellant’s job required her to
drive a vehicle and reach back with both arms to pick up and deliver mail. He noted that over
the past 15 years she developed pain between her shoulder joints and at the base of her neck.
Dr. Ellis stated that on April 30, 2007 appellant had sudden severe neck pain in bed and went to
the emergency room. Appellant currently complained of pain in her neck, between her
shoulders, upper back and right shoulder joint as well as right forearm numbness and atrophy at
the base of her thumb and the space between her thumb and index finger. Dr. Ellis indicated that
medical history consisted of tension headache symptoms in 1985 that differed from her pain
from work duties. He advised that in the 1990s appellant had bilateral carpal tunnel syndrome
with finger numbness in both hands for which she underwent surgery in 1999 and continued to
have hand weakness. Dr. Ellis diagnosed repetitive strain of the neck, upper back and shoulder

3

girdles; deranged disc of the neck; spinal nerve root impingement on the right at C6, C7 and C8;
tendinitis and internal derangement of both shoulders.
Dr. Ellis opined that appellant’s injury arose out of her employment and that her work
duties contributed, aggravated and caused her injury. He explained that her duty to reach back
with each arm to deliver mail caused the muscles and tendons in her neck and shoulders to
become hypertrophied and thickened, which caused her muscles to become tight. Dr. Ellis stated
that increased muscle tightness caused increased pressure on appellant’s cervical discs causing
her disc to degenerate. He noted that her sudden onset of pain on April 30, 2007 was the result
of weakening of the disc due to many years of working at the employing establishment and was
not caused by rolling over in bed. Dr. Ellis further noted that nonwork activities, such as knitting
and gardening, would not contribute to appellant’s upper back and neck problems. He indicated
that reaching caused some repetitive strains of the muscles and tendons into the shoulders, right
worse than left. Dr. Ellis opined that appellant had many torn tendons in her right shoulder
resulting in traumatic arthritis and tendinitis of the right shoulder and that nerve impingement
from the neck caused significant right hand atrophy. He noted that she had continued bilateral
carpal tunnel symptoms. Dr. Ellis determined that the combination of neck injury, right hand
nerve and previous carpal tunnel syndrome caused appellant’s hand muscles and tendons to
become thickened causing triggering of the right thumb, index and middle fingers and the left
thumb and middle finger. He also determined that she would not have had neck problems or
acute rupturing of discs in her neck but for her work duties at the employing establishment.
In a July 28, 2009 decision, the Office denied modification of its July 21, 2008 decision
finding the evidence insufficient to support causal relationship between appellant’s neck
condition and her work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.3
2

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record reflects that appellant’s employment activities consist of reaching and
stretching of her arms in an uplifted position while delivering mail. Therefore, the issue is
whether she has submitted sufficient medical evidence to establish that the factors of her federal
employment injured her shoulders, neck and upper back. The Board finds that this case is not in
posture for a decision.
The Office found that the medical evidence failed to show how the claimed conditions
were causally related to appellant’s employment duties. However, the Board finds that the
medical evidence of record is sufficient to require further development of the case record.
In a March 19, 2009 report, Dr. Ellis noted that appellant’s job required driving a vehicle
and reaching back with her arms to pick up mail. He diagnosed repetitive strain of the neck,
upper back and shoulder girdles; deranged disc of the neck; spinal nerve root impingement on
the right at C6, C7 and C8; tendinitis and internal derangement of both shoulders. Dr. Ellis
opined that appellant’s work duties caused and aggravated her neck and back injuries, and he
explained how reaching with her arm caused or aggravated her condition. In particular, he
explained that the act of reaching back with both arms to deliver mail caused the muscles and
tendons of her neck and shoulders to become hypertrophied and thickened, which caused muscle
tightness. Dr. Ellis further explained that muscle tightness caused cervical disc degeneration
from the pressure on those discs. He also reasoned that appellant first became aware of her
condition in the middle of the night on April 30, 2007 because the sudden onset of pain was due
to weakening of her discs that had accumulated from years of performing the identified
employment activities.
Additionally, Dr. Harbach’s reports also opined that appellant’s employment duties as a
mail carrier caused her back and neck conditions. For example, in a May 18, 2007 report, he
noted that her work duties included shelving and sorting letters, constantly turning her head and
using her arms to reach and grab. Dr. Harbach determined that appellant’s neck injury was
caused by this repetitive microtrauma during work. On September 26, 2007 he opined that
appellant’s job involved lifting that worsened her back and neck condition. In a March 25, 2008
report, Dr. Harbach concluded that sorting mail, driving and turning her head to deliver mail
accelerated and aggravated the degenerative changes in appellant’s neck and that her diagnosed
conditions were aggravated by the physical activities of her job. Dr. Kunis’ June 20, 2007 report
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

5

also provided some support for causal relationship as he opined that there may be some sort of
degenerative process that may be cumulative in nature in relation to appellant’s work activity.
He also found that appellant’s long-term bilateral shoulder tingling and discomfort of the
cervical spine was chronic and was aggravated with some work activities.
Although Dr. Brother’s May 1, 2007 report indicates that appellant’s symptoms began
after she rolled over in bed; she did not offer a particular opinion regarding whether this was the
sole cause of appellant’s symptoms and diagnosed conditions.
While the reports of Drs. Ellis, Harbach and Kunis are not sufficiently rationalized to
meet appellant’s burden of proof to establish her claim, they are sufficient to require the Office
to further develop the medical evidence and the case record.5 It is well established that
proceedings under the Act are not adversarial in nature and, while the claimant has the burden of
establishing entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.6
The Board will remand the case for further development of the medical evidence. On
remand, the Office shall obtain a rationalized opinion from an appropriate Board-certified
physician as to whether appellant’s claimed condition is causally related to her factors of
employment. Following this and such other development as is deemed necessary, it shall issue
an appropriate merit decision.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an occupational disease in the performance of duty.

5

See P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009); see also Horace Langhorne, 29 ECAB
820 (1978).
6

John Carlone, 41 ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 28, 2009 is set aside and the case is remanded for further development
consistent with this decision.
Issued: August 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

